Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 has been considered by the examiner.

Status of Claims
In the documents filed on 07/25/2022: 
Claim(s) 1 (and by extension its/their dependents) have been amended. 
No claim(s) has/have been canceled. 
No Claim(s) is/are new. 
Claim(s) 1-4 is/are pending in this application.
Claim(s) 1-4 have been rejected below.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
With respect to claim 1 applicant argued:
In particular, Buczek and Berels either alone or in any combination, fail to disclose and would not have rendered obvious "the vehicle platform includes at least one of a braking device, a steering device, a steering angle sensor, and a speed sensor, and the automated- driving platform includes sensors." 
Buczek merely discloses that the electrification module grouping 616 includes modules 606A-606F including a controller 704D and a transceiver 708D, a memory 1008, a bus 1012, a processor 1004 communicatively coupled to the memory 1008 via the bus 1012, a communication interface 1016A including a memory 1020A and a processor 1024A, a second communication interface 1016B including a dedicated memory 1020B and a dedicated processor 1024B, input devices 1028, output devices 1032, storage devices 1036, and a computer-readable storage media reader 1040. See Buczek at paragraphs [0080]- [0083], [0090] and [0091] and Figures 6, 7 and 10. 
Further, Buczek merely discloses that the autonomous module grouping 620 includes modules 610A-610F including a controller 704F and a transceiver 708F, a memory 1008, a bus 1012, a processor 1004 communicatively coupled to the memory 1008 via the bus 1012, a communication interface 1016A including a memory 1020A and a processor 1024A, a second communication interface 1016B including a dedicated memory 1020B and a dedicated processor 1024B, input devices 1028, output devices 1032, storage devices 1036, and a computer-readable storage media reader 1040. See Buczek at paragraphs [0080]- [0083], [0090] and [0091] and Figures 6, 7 and 10. 
Furthermore, the paragraph [0079] of Buczek discloses that "Each of the electrification module grouping 616, autonomous module grouping 620, and digital cockpit module grouping 624 may correspond to a respective electrification Ethernet subnet, an autonomous Ethernet subnet, and a digital cockpit Ethernet subnet."
Thus, Buczek's electrification module grouping 616 does not control traveling of a vehicle using at least one of the braking device, the steering device, the steering angle sensor, and the speed sensor and Buczek's autonomous module grouping 620 does not control automated-driving of the vehicle using sensors. 
Therefore, Buczek fails to disclose and would not have rendered obvious "the vehicle platform includes at least one of a braking device, a steering device, a steering angle sensor, and a speed sensor, and the automated-driving platform includes sensors" as recited in independent claim 1. 

The examiner respectfully disagrees with applicant’s position that this feature is not taught by Buczek. As an initial note, based on applicant’s amendments wherein the vehicle platform must include at least one of a braking device, a steering device, a steering angle sensor, and a speed sensor, the reference has been reinterpreted such that the first platform now maps to the communication environment 300 of figure 3 and the first computer maps to the communication environment controller element 348. Although the claimed devices are not explicitly shown in the figures, Buczek ¶[46] discloses that “the vehicle control system 348 may additionally control steering and/or other driving functions of the vehicle 100” which meets the first limitation amended into the claim since a steering device would be necessity to control steering. Applicant’s arguments are based on the previous interpretation of the references and are therefore moot.
With respect to the amended limitation of:
 the automated-driving platform includes sensors.

This feature is directly taught by Buczek ¶[21] which teaches:
[0021] The vehicle sensors and systems may be selected and/or configured to suit a level of operation associated with the vehicle 100. Among other things, the number of sensors used in a system may be altered to increase or decrease information available to a vehicle control system (e.g., affecting control capabilities of the vehicle 100). Additionally or alternatively, the sensors and systems may be part of one or more advanced driver assistance systems (ADAS) associated with a vehicle 100. In any event, the sensors and systems may be used to provide driving assistance at any level of operation (e.g., from fully-manual to fully-autonomous operations, etc.) as described herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buczek (US 2019/0097932) in view of Berels (US 2018/0029474).

With respect to claim 1 Buczek teaches a vehicle system comprising: 
a vehicle platform (Buczek Fig. 3 element 300 ¶[18]) including a first computer (Buczek Fig. 3 element 348 ¶[46-50]) that controls traveling of a vehicle (Buczek ¶[46-50]); 
an automated-driving platform (Buczek Fig. 6, 8  element 620 ¶[80-82]) including a second computer (Buczek Fig. 7 element 704F ¶[83-84]) that controls automated-driving of the vehicle; 
a first network (Buczek Fig. 6, 8  element 612 ¶[80-82]) connecting the vehicle platform and the automated-driving platform (Buczek Fig. 6, 8  element 612 ¶[80-82]); 
a second network (Buczek Fig. 6, 8  element 632 ¶[80-82]) connecting the vehicle platform and the automated-driving platform (Buczek Fig. 6, 8  element 632 ¶[80-82]); 
a main power supply (Buczek ¶[3, 128-129]) that supplies electricity required for communication in the first network (Buczek ¶[3, 128-129] note: the networks must be supplied with power in order to function); 
a communication interface (Buczek Fig. 6, 8  element 608, 612, 623,  ¶[80-82]) that allows communication between the vehicle platform and the automated-driving platform to be performed by using any one of the first network and the second network (Buczek ¶[80-82]).
wherein the vehicle platform includes at least one of a braking device, a steering device, a steering angle sensor, and a speed sensor (Buczek ¶[46-50] although the device is not shown in the figures, the cited section describe how the system can control the steering of the vehicle and thus steering device would be necessary), and 
the automated-driving platform includes sensors Buczek ¶[21].

With respect to the limitations of “a sub-power supply that supplies electricity required for communication in the second network” it is noted that Buczek only ever discloses power supplies at a high level and does not show the low level configurations of how the power supply  of the vehicle are connected to the components (Buczek ¶[3, 128-129]). Although one of ordinary skill in the art would recognize that it is necessary for both networks to have a power supply to function, there is not explicit recitation of there being two power supplies and each network having its own. However there is implicit teaching of this feature. Specifically Buczek ¶[82] recited the following:
[0082] The critical network 632 may be a physically separate network and/or rely on a separate communication protocol. In some instances, multiple modules may share a critical network. In other instances, a module may communicate with another module utilizing a point to point communication pathway such that no router or other network elements are involved in communicating a message. Both a critical network 632 and a point to point communication pathway reduce an amount of message collisions, to zero in some instances, and further reduce latency associated with communicating a message.

That is Buczek recognizes that it is advantageous for the two communication networks to be independent from one another and not share any network elements. One of ordinary skill in the art would recognize that it would be obvious that this would extend to the power supplies of the two networks because otherwise, if the two networks were sharing a power supply, a failure power supply would take out both networks rendering the point of having a back-up network moot. Therefore the teachings of Buczek renders the limitation of: “a sub-power supply that supplies electricity required for communication in the second network” obvious because Buczek recognizes the need to have redundancy in the system to protect it and it would be obvious for this to extend to any critical component of the system such as the power supply. As further evidence of this, applicant has been provided with Berels which more explicitly discloses the advantages of having multiple backup power supplies on a vehicle.
Berels teaches a sub-power supply that supplies electricity required for communication in a second network (Berels Fig. 2 116b ¶[7, 11, 20]).
Thus as shown above Buczek teaches a base invention of including redundant components in a network system and Berels teaches including redundant power supplies in a network system. These two references are analogous to one another because both are drawn to providing redundancy in the system. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Buczek to apply the teachings of Berels because the teaching of including redundant power supplies in a network system taught by Berels was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of including redundant components in a network system taught by Buczek to yield the advantage of further protecting the system against issues that could arise in the main power supply and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Buczek teaches a vehicle system wherein the communication interface allows the communication between the vehicle platform and the automated-driving platform to be performed by using the first network when the main power supply is operating normally (Buczek ¶[49, 86]), and allows the communication between the vehicle platform and the automated-driving platform to be performed by using the second network when an abnormality occurs in the main power supply (Buczek ¶[49, 86], Berels ¶[7, 11, 20]). It is noted that although Buczek does not explicitly recite “an abnormality occurs in the main power supply,” Buczek does teach using the critical network in times of failures or emergencies which one of ordinary skill in the art would recognize as including “an abnormality occurs in the main power supply.”

With respect to claim 3 Buczek teaches a vehicle system wherein the communication interface further performs: acquiring a first control instruction including data for controlling the vehicle platform from the second computer (Buczek ¶[47, 49, 56]); translating the first control instruction into a second control instruction for the first computer (Buczek ¶[47, 49, 56]); and transmitting the second control instruction to the first computer (Buczek ¶[47, 49, 56]).
It will be appreciated that the “safety critical messages” that Buczek teaches as being shared between its multiple computers for the sake of controlling the vehicle are broad enough to read on the limiting of “data for controlling the vehicle.” Furthermore, although Buczek does not explicitly disclose “translating the first control instruction into a second control instruction” such steps would be necessary for the sharing of the “safety critical messages” between the two computers because it would be necessary for the sending computer to translate the “safety critical messages” into a format that the first computer could accept.

With respect to claim 4 Buczek teaches a vehicle system, wherein the first control instruction is data that is not particular to the first computer (Buczek ¶[47, 49, 56]) included in the vehicle, and the second control instruction is data that is particular to the first computer (Buczek ¶[47, 49, 56]). It is noted that prior to the “safety critical messages” being sent it must be in a format useable by the second/sending computer whereas after the “safety critical messages” have been received it must be in a format that is particular to the first/receiving computer and as such meets the limitations of the claim. 

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochida (US 2019/0359221): Teaches an autonomous vehicle with two computers connected by a network for traveling and autonomous control and describes at a low level the data being shared between the two. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/ Supervisory Patent Examiner, Art Unit 3665